Chief Judge Fuld (dissenting).
I fully agree with the court that defendants charged with class A misdemeanors must be tried by a jury. I dissent, however, from that portion of its decision which holds that Baldwin v. New York (399 U. S. 66) should be applied only to those trials commencing on or after *103June 22, 1970. I do so because the Supreme Court in Baldwin did nothing more or less than construe and refine the rule articulated in Duncan v. Louisiana (391 U. S. 145). This being so, the precise holding in Baldwin — that a “serious” crime is one punishable by more than six months in prison—should apply to all cases, which reach our court in the normal course of the appellate process, tried after May 20, 1968, the date on which Duncan was decided. This is such a case, and accordingly, I would reverse the judgment and dismiss the complaint.
Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur in Per Curiam opinion; Chief Judge Fuld dissents and votes to reverse in a separate opinion.
Judgment affirmed.